Title: From Thomas Jefferson to Peter Roche, 11 June 1807
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                        
                            Messrs. P. & C. Roches
                            
                            Washington June 11. 07.
                        
                        I recieved safely your catalogue in which I do not find any thing for which I need make present application
                            except the Connaissance des tems pour l’année 1808. which I shall be glad to recieve by post. I inclose you 15. Dollars
                            which I believe will be the amount of my debit with you; and I salute you with respect & good wishes.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           Cabanis. 
                           Coup d’oeil
                           3.50
                           
                        
                        
                           
                           Certitude de la mediane
                           3.50
                           
                        
                        
                           Marmontel
                           
                           6. 
                           
                           
                        
                        
                           Connaissance
                           2. 
                           
                           
                        
                        
                           
                           15. 
                           
                           
                        
                     
                        
                    